Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 6/8/2022. The changes and remarks disclosed therein have been considered. Claims 1 and 12 have been amended. Therefore, claims 1-2, 4-7, 9-12, 14-16 and 18-22 remain pending in the application.

Response To Arguments
In regard to amendment of the independent claims 1 and 12, applicant arguments have been fully considered but they are not persuasive. Applicant has amended the independent claims with additional limitation(s): " wherein the plurality of storage areas comprises an endurance storage area corresponding to the endurance command and an endurance write condition, a retention storage area corresponding to the retention command and a retention write condition and a high-speed reading storage area corresponding to the high-speed reading command and a high-speed reading write condition," The Applicant argues that the prior arts of record do not specifically teach the limitation “wherein the plurality of storage areas comprises an endurance storage area corresponding to the endurance command and an endurance write condition”. The Examiner respectfully submits that HANZAWA in view of Liu teaches all features recited in the independent claim 1, except the limitation “wherein the type of the write command comprises an endurance command for increasing a number of rewriting, wherein the plurality of storage areas comprises an endurance storage area corresponding to the endurance command and an endurance write condition”. However, Lee and Kim teaches an improved program method that can lead to enhanced endurance. The Examiner respectfully submits that HANZAWA in view of Liu, Lee and Kim teach all limitations recited in claims 1 and 12 including the newly added limitation. 
Accordingly, the Examiner maintains the position previously set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 12, 14-16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over HANZAWA PG PUB 20180150233 (hereinafter HANZAWA), in view of Liu PG PUB 20150043274 (hereinafter Liu), further in view of Lee PG PUB 20090296458 (hereinafter Lee), and Kim PG PUB 20120087182 (hereinafter Kim).

A screen shot of figure 1A of Liu with examiner’s mark-up has been included for reference purpose.

    PNG
    media_image1.png
    572
    700
    media_image1.png
    Greyscale




	Regarding independent claim 1, HANZAWA teaches a semiconductor memory device (figure 1 and abstract), comprising: 
a memory array (MCA in figure 2 of HANZAWA, [0034] of HANZAWA, “…a memory cell array MCA…”) comprising a reversible and non-volatile variable resistance element ([0036] of HANZAWA, “…The memory cell MC may be magnetically resistant…”, [0146] of HANZAWA, “…resistance random access memory (ReRAM), phase change memory (PCM), phase change random access memory (PRAM) or the like may be used…”), wherein a plurality of storage areas (“leading address” in figure 9, figure 9 of HANZAWA teaches different write conditions can be applied to different areas and different area can be designated for different write conditions, [0092] of HANZAWA, “…when writing to the area corresponding to the range of addresses 00000000000000H to 7FFFFFFFFFFFFFH, the state of the input signal to the A13 and the A11 pin of the memory chip 144 may be (L,L); that is, indicate that the write operation time is "A."…”) corresponding to a plurality of write conditions (figure 9 of HANZAWA teaches 4 types of write, [0072] of HANZAWA, “…four types of write operation times can be designated for the memory chip 144, write operation times beyond the four types described herein may also be specified. For instance, by using the undefined A17 in the DRAM, it may be possible to configure 8 types of write operation times to be selectable …”) are set in the memory array; and 
a writing element (RWCBK in figure 2 of HANZAWA, [0036] of HANZAWA, “…read/write circuit group RWCBK…”) writing data to the storage area corresponding to the write condition (“write operation time” indicated in [0048] of HANZAWA, “…storage controller 11 can select the write operation time at the time of writing…”) selected according to a type of a write command (command indicated in [0048] of HANZAWA responsible for “a write operation with a lengthened write time” or “write data with a shorter write operation time”, “…When it is desired to lengthen the information retention time of particular data, the storage controller 11 (or MEMCTL 143) may instruct the memory chip 144 to perform a write operation with a lengthened write time...storage controller 11 (or the MEMCTL 143) may instruct the memory chip 144 to write data with a shorter write operation time…”, or input through A11 and A13 pins indicated in [0064], “…the memory chip 141 may determine the internal write start time (write operation time) based on the combination of the input signals to the A11 and A13 pins…”), wherein the type of the write command comprises an endurance command for increasing a number of rewriting (figure 9 of HANZAWA teaches different write conditions can be applied to different areas, one can designate one area as “endurance storage area”), a retention command for increasing a retention time (command indicated in [0048] of HANZAWA responsible for “a write operation with a lengthened write time” “…When it is desired to lengthen the information retention time of particular data, the storage controller 11 (or MEMCTL 143) may instruct the memory chip 144 to perform a write operation with a lengthened write time…”), and a high-speed reading command for increasing a reading speed ([0048] of HANZAWA, “…when it is desired to prioritize access performance in favor of the information retention time, the storage controller 11 (or the MEMCTL 143) may instruct the memory chip 144 to write data with a shorter write operation time...”), wherein the plurality of storage areas comprises an endurance storage area corresponding to the endurance command and an endurance write condition (figure 9 of HANZAWA teaches different write conditions can be applied to different areas, one can designate one area as “endurance storage area”), a retention storage area corresponding to the retention command and a retention write condition (figure 9 of HANZAWA teaches different write conditions can be applied to different areas and different area can be designated for different write conditions, [0048] of HANZAWA teaches a command responsible for “a write operation with a lengthened write time” can be issued “…When it is desired to lengthen the information retention time of particular data, the storage controller 11 (or MEMCTL 143) may instruct the memory chip 144 to perform a write operation with a lengthened write time…”, therefore, the area which receive such command will be the retention storage area corresponding to the retention command and a retention write condition) and a high-speed reading storage area corresponding to the high-speed reading command and a high-speed reading write condition (figure 9 of HANZAWA teaches different write conditions can be applied to different areas and different area can be designated for different write conditions, [0048] of HANZAWA teaches “…when it is desired to prioritize access performance in favor of the information retention time, the storage controller 11 (or the MEMCTL 143) may instruct the memory chip 144 to write data with a shorter write operation time...”, therefore, the area which receive such command will a high-speed reading storage area corresponding to the high-speed reading command and a high-speed reading write condition).
wherein the storage area (“leading address” in figure 9, figure 9 of HANZAWA teaches different write conditions can be applied to different areas, one can designate one area as “endurance storage area”, [0092] of HANZAWA, “…when writing to the area corresponding to the range of addresses 00000000000000H to 7FFFFFFFFFFFFFH, the state of the input signal to the A13 and the A11 pin of the memory chip 144 may be (L,L); that is, indicate that the write operation time is "A."…”) corresponding to the writing condition (figure 9 and [0092] of HANZAWA) stores the data having a window width corresponding to the writing condition (figure 9 of HANZAWA teaches different write conditions can be applied to different areas, [0071] of HANZAWA, “…use mode "D" of the write operation for writing data that is not frequently updated or data that requires long-term information retention…”), wherein the window width (HANZAWA teaches in [0036] that memory cell store data corresponding to its resistance value, therefore, there must exist an upper limit value of a resistance distribution during a set of the reversible and non-volatile variable resistance element and a lower limit value of a resistance distribution during a reset of the reversible and non-volatile variable resistance element. For a given voltage bias applied to cells, the current has 1:1 correlation with resistance value. Therefore, for each write condition, there is a window width of currents between set and reset cells that one can define as the window width, in other word, the window width can be defined as a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element).
Alternatively, for the sake of this rejection, let us assume that HANZAWA does not specifically teach the window width is a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element. Also HANZAWA does not teach wherein the plurality of storage areas respectively stores data with different window widths, wherein the type of the write command comprises an endurance command for increasing a number of rewriting, and a high-speed reading command for increasing a reading speed. wherein the plurality of storage areas comprises an endurance storage area corresponding to the endurance command and an endurance write condition, and a high-speed reading storage area corresponding to the high-speed reading command and a high-speed reading write condition.
However, it is common practice in the memory field that the data is stored in the form of resistance value, and data is sensed with a sense amplifier by either comparing current or voltage with a reference. For a given voltage bias across cell, the current through memory cell has 1:1 correlation with resistance value. Liu teaches in figure 1A and [0005] that different programming technique can lead to different margins ([0005] of Liu, “…To increase data retention, the programming technique can require wide margins for safer long term storage…”). Liu teaches in [0008] to use different write mode to achieve different margin ([0008] of Liu, “…receiving a command to program a data value at a memory cell, and an indication of which write mode in a plurality of write modes to use. Write modes in the plurality are characterized by different sets of resistance ranges that correspond to data values stored in the memory cell…”, [0009] of Liu, “…margin between the two resistance ranges in the first set can be larger than a corresponding margin between the two resistance ranges in the second set to improve data retention performance…”). Liu further teaches in figure 1A and [0037] several embodiments which have different margins, “the plurality of write modes, such as three different write modes, can be characterized by different sets of resistance ranges shown in graphs (a), (b) and (c)”. In figure 1A, Margins in (a) is wider compared to margin in (b), margin in (b) in larger compared to margin in (c). One can designate 116 in (a) as high speed window width, 126 in (b) as retention window width, 136 in (c) as endurance window width. Although figure 1A of Liu teaches the threshold distribution curve in resistance and also are multi-bits, but the curves can be expressed in current by a simple math manipulation, and can be applied to single bit (figure 1B of Liu). Liu in figure 1A teaches wherein the plurality of storage areas respectively stores data with different window widths (“window width” has been interpreted as “margin” in [0009] and [0037] of Liu). 
Therefore, Liu teaches a difference between the current flow during the reset operation and the current flow during the set operation is a window width, wherein the window width comprises an endurance window width (a current window width corresponding to 136 in mark-up figure 1A of Liu which is expressed in resistance), a retention window width (a current window width corresponding to 126 in mark-up figure 1A of Liu which is expressed in resistance), and a high-speed reading window width (a current window width corresponding to 116 in mark-up figure 1A of Liu which is expressed in resistance), the endurance retention width (a current window width corresponding to 136 in figure 1A of Liu which is expressed in resistance) corresponds to the write condition for writing the data in the endurance storage area (storage area has cell resistant distribution like (c) in figure 1A of Liu). Liu in mark-up figure 1A teaches wherein the plurality of storage areas respectively stores data with different window widths (“window width” has been interpreted as “margin” in [0009] and [0037] of Liu). 
HANZAWA teaches different write modes which can lead to storage area have different characteristic where can put to different use. Liu teaches different write modes can lead to different read margin. HANZAWA and Liu are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of HANZAWA and Liu before him, to modify the write mode control scheme of HANZAWA to include different write modes lead to different read margin scheme of Liu, such that a difference between the current flow during the reset operation and the current flow during the set operation is a window width, the window width is a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element, wherein the plurality of storage areas respectively stores data with different window widths (“window width” has been interpreted as “margin” in [0009] and [0037] of Liu), in order to further improve device performance ([0005 of Liu).
Alternatively, for the sake of this rejection, let us assume that HANZAWA and Liu does not specifically teach wherein the type of the write command comprises an endurance command for increasing a number of rewriting, and a high-speed reading command for increasing a reading speed. wherein the plurality of storage areas comprises an endurance storage area corresponding to the endurance command and an endurance write condition and a high-speed reading storage area corresponding to the high-speed reading command and a high-speed reading write condition.
However, Liu teaches in figure 1A, Margins in (a) is wider compared to margin in (b), margin in (b) in larger compared to margin in (c). Therefore, one can designate 116 in (a) as high speed window width, 126 in (b) as retention window width, and (c) as endurance window width. Also  figure 9 and [0092] of HANZAWA teaches different write conditions can be applied to different areas, different area can be categorized by their leading address. Therefore, the combination of HANZAWA and Liu does teach wherein the type of the write command comprises an endurance command for increasing a number of rewriting, and a high-speed reading command for increasing a reading speed. wherein the plurality of storage areas comprises an endurance storage area corresponding to the endurance command and an endurance write condition and a high-speed reading storage area corresponding to the high-speed reading command and a high-speed reading write condition.
it is common practice in the memory field that different programming techniques can lead to different characteristic.  For example, Lee teaches in [0071] and figure 13 an improved program method (220 in figure 13) that can lead to enhanced endurance ([0071], “…curve 210 of the figure represents reset resistances of a normal write operation, and the curve 220 represents reset resistances resulting from write operation according to embodiments of the present invention. It can be seen that a marked improvement in device endurance can be achieved by embodiments of the present invention…”) Kim also teaches a program method that can lead to improved endurance ([0070], “…a PCM with multiple polarity bits having enhanced endurance and improved error tolerance and systems using same have been provided…”)
HANZAWA, Liu, Lee and Kim are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of HANZAWA, Liu, Lee and Kim before him, to modify the write mode control scheme of HANZAWA to include different write modes lead to different read margin scheme of Liu, to further include endurance-enhanced write method of Lee and Kim, such that the type of the write command comprises an endurance command for increasing a number of rewriting, in order to improve device performance.

Regarding claim 2, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 1, further comprising a storage element (302 in figure 8 of HANZAWA, [0093] of HANZAWA, “…I/O unit 302 of the CMPK 114 may retain the area management table 1500…”) storing an algorithm ([0093] of HANZAWA, “…the I/O unit 302 may determine the state of the signal to be input to the A13 pin and the A11 pin by comparing the write target address included in the write instruction with the range specified by the leading address 1502 and the size 1503 of the area management table 1500…”) specifying the write condition (“Write operation time A”/”Write operation time B”/”Write operation time C”/”Write operation time D” in [0064] of HANZAWA), wherein the writing element (RWCBK in figure 2, [0036] of HANZAWA) selects the algorithm corresponding to the write command (input through A11 and A13 pins indicated in [0064] of HANZAWA, “…the memory chip 141 may determine the internal write start time (write operation time) based on the combination of the input signals to the A11 and A13 pins…”)   

Regarding claim 4, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 1, wherein the write 15command comprises a command oriented to improving reliability ([0071] of HANZAWA, “…use mode "D" of the write operation for writing data that is not frequently updated or data that requires long-term information retention…”), or the write command comprises a command oriented to improving a read operation speed ([0048] of HANZAWA, “…when it is desired to prioritize access performance in favor of the information retention time, the storage controller 11 (or the MEMCTL 143) may instruct the memory chip 144 to write data with a shorter write operation time...”)  

Regarding claim 5, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 1, further comprising a refresh element (circuit responsible for “update” operation indicated in figure 7 of HANZAWA) refreshing data stored in a selected storage area of the memory array. 

Regarding claim 6, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 5, wherein the refresh 20element comprises rewriting the same data ([0127] of HANZAWA, “…In response to the update command, the memory chip 144 may read the data stored at the designated address, and return it to the I/O unit 302. In addition, the memory chip 144 may write the read data back to the same address (the designated address)…”)  

Regarding claim 7, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 5, wherein the refresh element is executed in response to a command inputted from outside ([0127]/[0128] of HANZAWA, “…the I/O unit 302 responds to the MPU 141, which is the issuing source of the update instruction...”, [0056] of HANZAWA, “…a command UT (update command) may be input…”)  

Regarding independent claim 12, the combination of HANZAWA, Liu, lee and Kim teaches a semiconductor memory device, comprising: 
a memory array (MCA in figure 2 of HANZAWA, [0034] of HANZAWA, “…a memory cell array MCA…”) comprising a reversible and non-volatile variable resistance element ([0036] of HANZAWA, “…The memory cell MC may be magnetically resistant…”, [0146] of HANZAWA, “…resistance random access memory (ReRAM), phase change memory (PCM), phase change random access memory (PRAM) or the like may be used…”), wherein a plurality of storage areas (“leading address” in figure 9, figure 9 of HANZAWA teaches different write conditions can be applied to different areas, [0092] of HANZAWA, “…when writing to the area corresponding to the range of addresses 00000000000000H to 7FFFFFFFFFFFFFH, the state of the input signal to the A13 and the A11 pin of the memory chip 144 may be (L,L); that is, indicate that the write operation time is "A."…”) corresponding to a plurality of write conditions (figure 9 of HANZAWA teaches 4 types of write, [0072] of HANZAWA, “…four types of write operation times can be designated for the memory chip 144, write operation times beyond the four types described herein may also be specified. For instance, by using the undefined A17 in the DRAM, it may be possible to configure 8 types of write operation times to be selectable …”) are set in the memory array, wherein the write conditions comprises an endurance write condition for increasing a number of rewriting ([0071] and figure 13 of Lee, or [0070] of Kim), a retention write condition for increasing a retention time (command indicated in [0048] of HANZAWA responsible for “a write operation with a lengthened write time” “…When it is desired to lengthen the information retention time of particular data, the storage controller 11 (or MEMCTL 143) may instruct the memory chip 144 to perform a write operation with a lengthened write time…”), and a high-speed reading write condition for 3Customer No.: 31561 Docket No.: 74403-US-PA Application No.: 16/184,961 increasing a reading speed ([0048] of HANZAWA, “…when it is desired to prioritize access performance in favor of the information retention time, the storage controller 11 (or the MEMCTL 143) may instruct the memory chip 144 to write data with a shorter write operation time...”); and
a writing element (RWCBK in figure 2 of HANZAWA, [0036] of HANZAWA, “…read/write circuit group RWCBK…”) writing data to the storage area corresponding to the write condition (“write operation time” indicated in [0048] of HANZAWA, “…storage controller 11 can select the write operation time at the time of writing…”) selected according to an address ([0098] of HANZAWA, “…the write operation time may vary depending on the address of the memory chip 144...”) inputted from outside during a write operation, wherein the plurality of storage areas comprises an endurance storage area (cells receive endurance write conditions, [0071] and figure 13 of Lee, or [0070] of Kim) corresponding to the endurance command and an endurance write condition, a retention storage area (cells receive retention write conditions indicated in [0048] of HANZAWA responsible for “a write operation with a lengthened write time” “…When it is desired to lengthen the information retention time of particular data, the storage controller 11 (or MEMCTL 143) may instruct the memory chip 144 to perform a write operation with a lengthened write time…”) corresponding to the retention command (command indicated in [0048] of HANZAWA responsible for “a write operation with a lengthened write time” “…When it is desired to lengthen the information retention time of particular data, the storage controller 11 (or MEMCTL 143) may instruct the memory chip 144 to perform a write operation with a lengthened write time…”) and a retention write condition and a high-speed reading storage area (cells receive high-speed reading write conditions, [0048] of HANZAWA, “…when it is desired to prioritize access performance in favor of the information retention time, the storage controller 11 (or the MEMCTL 143) may instruct the memory chip 144 to write data with a shorter write operation time...”) corresponding to the high-speed reading command and a high-speed reading write condition,
wherein the storage area (“leading address” in figure 9, figure 9 of HANZAWA teaches different write conditions can be applied to different areas, one can designate one area as “endurance storage area”, [0092] of HANZAWA) corresponding to the writing condition (figure 9 and [0092] of HANZAWA) stores the data having a window width corresponding to the writing condition (figure 9 of HANZAWA teaches different write conditions can be applied to different areas, [0071] of HANZAWA, “…use mode "D" of the write operation for writing data that is not frequently updated or data that requires long-term information retention…”), and the window width is a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element (HANZAWA teaches in [0036] that memory cell store data corresponding to its resistance value, therefore, there must exist an upper limit value of a resistance distribution during a set of the reversible and non-volatile variable resistance element and a lower limit value of a resistance distribution during a reset of the reversible and non-volatile variable resistance element. For a given voltage bias applied to cells, the current has 1:1 correlation with resistance value. Therefore, for each write condition, there is a window width of currents between set and reset cells that one can define as the window width, in other word, the window width can be defined as a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element. Alternatively, Liu teaches in figure 1A and [0005] that different programming technique can lead to different margins. Liu teaches in [0008] to use different write mode to achieve different margin ([0008] of Liu, “…receiving a command to program a data value at a memory cell, and an indication of which write mode in a plurality of write modes to use. Write modes in the plurality are characterized by different sets of resistance ranges that correspond to data values stored in the memory cell…”, [0009] of Liu, “…margin between the two resistance ranges in the first set can be larger than a corresponding margin between the two resistance ranges in the second set to improve data retention performance…”, “window width” has been interpreted as “margin” in [0039] of Liu with a simple math manipulation, figure 1A of Liu teaches the threshold distribution curve in resistance, but the curves can be expressed in current and can be applied to single bit (figure 1B of Liu)), wherein the plurality of storage areas respectively stores data with different window widths (see mark-up figure 1A of Liu, [0009] of Liu, “…margin between the two resistance ranges in the first set can be larger than a corresponding margin between the two resistance ranges in the second set to improve data retention performance…”, “window width” has been interpreted as “margin” in [0039] of Liu with a simple math manipulation, figure 1A of Liu teaches the threshold distribution curve in resistance, but the curves can be expressed in current and can be applied to single bit (figure 1B of Liu)).

Regarding claim 14, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 12, further comprising a refresh element (circuit responsible for “update” operation indicated in figure 7 of HANZAWA) refreshing data stored in a selected storage area of the memory array.  

Regarding claim 15, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 14, wherein the refresh element comprises rewriting the same data ([0127] of HANZAWA, “…In response to the update command, the memory chip 144 may read the data stored at the designated address, and return it to the I/O unit 302. In addition, the memory chip 144 may write the read data back to the same address (the designated address)…”)  

Regarding claim 16, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 14, wherein the refresh 20File: 74403usf element is executed in response to a command inputted from outside ([0127]/[0128] of HANZAWA, “…the I/O unit 302 responds to the MPU 141, which is the issuing source of the update instruction...”, [0056] of HANZAWA, “…a command UT (update command) may be input…”)  

Regarding claim 21, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 5, wherein the refresh element (circuit responsible for “update” operation indicated in figure 7 of HANZAWA) comprises a detection element (circuit responsible for “verification program” indicated in [0121] of HANZAWA, or circuit responsible for detecting “the number of reads exceeds a predetermined number of times” indicated in [0003] of HANZAWA, or circuit responsible for detecting “elapse time” in S2502 in figure 13 of HANZAWA, or ECC circuit indicated in S3504 in figure 14 of HANZAWA) detecting an indication that the data stored in the storage area is invalid (Yes branch after S2501 in figure 13 of HANZAWA, [0003] of HANZAWA, “…when the number of reads exceeds a predetermined number of times, data stored in the main memory read out and written back to the main memory (e.g., a refresh is performed)…”, or Yes branch after S3505 in figure 14 of HANZAWA), and executes refreshing in response to a detection result (S2505 in figure 13, or S3507 in figure 14 of HANZAWA, “refresh” in [0003] of HANZAWA). 

Regarding claim 22, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 14, wherein the refresh element (circuit responsible for “update” operation indicated in figure 7 of HANZAWA) comprises a detection element (circuit responsible for “verification program” indicated in [0121] of HANZAWA, or circuit responsible for detecting “the number of reads exceeds a predetermined number of times” indicated in [0003] of HANZAWA, or circuit responsible for detecting “elapse time” in S2502 in figure 13 of HANZAWA, or ECC circuit indicated in S3504 in figure 14 of HANZAWA) detecting an indication that the data stored in the storage area is invalid (Yes branch after S2501 in figure 13 of HANZAWA, [0003] of HANZAWA, “…when the number of reads exceeds a predetermined number of times, data stored in the main memory read out and written back to the main memory (e.g., a refresh is performed)…”, or Yes branch after S3505 in figure 14 of HANZAWA), and executes refreshing in response to a detection result (S2505 in figure 13, or S3507 in figure 14 of HANZAWA, “refresh” in [0003] of HANZAWA).

Claims 9-10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over HANZAWA PG PUB 20180150233 (hereinafter HANZAWA), in view of Liu PG PUB 20150043274 (hereinafter Liu), Lee PG PUB 20090296458 (hereinafter Lee), and Kim PG PUB 20120087182 (hereinafter Kim), further in view of ALROD PG PUB 20150179254 (hereinafter Alrod).
Regarding claim 9, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 1, but does not teach the semiconductor memory device further comprising a moving element moving data stored in a certain storage area of the memory array to another storage area.  
However, Alrod teaches in [0001] and [0020] a method of mitigating disturb effects in resistive memory by monitoring a number of access operation and moving data when needed. “In response to the counter value exceeding the threshold 152 due to the access operation 170 to the second portion 145, the access operation tracking circuit 150 may initiate the remedial action 154 that includes scheduling a data move operation from the second portion 145 to another portion of the non-volatile memory 104” ([0020] of Alrod). The advantage of doing so is to “reduce or prevent an accumulation of erase disturb effects in data stored at the non-volatile memory” ([0005] of Alrod).
HANZAWA, Liu, lee, Kim and Alrod are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of HANZAWA and Alrod before him, to modify the write mode control scheme of HANZAWA to include different write modes lead to different read margin scheme of Liu, and to include endurance-enhanced write method of Lee and Kim, to further include the remedial action of Alrod, such that the semiconductor memory device further comprising a moving element (150 in figure 1 of Alrod) moving data stored in a certain storage area of the memory array to another storage area ([0020] of Alrod), in order to “reduce or prevent an accumulation of erase disturb effects in data stored at the non-volatile memory” ([0005] of Alrod).

Regarding claim 10, the combination of HANZAWA, Liu, lee, Kim and Alrod teaches the semiconductor memory device according to claim 9, wherein the moving element (150 in figure 1 of Alrod) is executed in response to a command inputted from outside (figure 3 of Alrod teaches when an access operation occurs, the counter value is adjusted and compared to threshold so to decide whether a remedial action is needed, and access operation is typically triggered by a command inputted from outside). 

Regarding claim 18, the combination of HANZAWA, Liu, lee, Kim and Alrod teaches the semiconductor memory device according to claim 12, further comprising a moving element (150 in figure 1 of Alrod) moving data stored in a certain storage area of the memory array to another storage area ([0020] of Alrod).  

Regarding claim 19, the combination of HANZAWA, Liu, lee, Kim and Alrod teaches the semiconductor memory device according to claim 18, wherein the moving element (150 in figure 1 of Alrod) is executed in response to a command inputted from outside (figure 3 of Alrod teaches when an access operation occurs, the counter value is adjusted and compared to threshold so to decide whether a remedial action is needed, and access operation is typically triggered by a command inputted from outside).    

Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over HANZAWA PG PUB 20180150233 (hereinafter HANZAWA), in view of Liu PG PUB 20150043274 (hereinafter Liu), Lee PG PUB 20090296458 (hereinafter Lee), and Kim PG PUB 20120087182 (hereinafter Kim), further in view of Chung PG PUB 20160071582 (hereinafter Chung).
 
Regarding claim 11, the combination of HANZAWA, Liu, lee and Kim teaches the semiconductor memory device according to claim 1, further teaches in [0064] to adjust write operation time based on type of write modes, but HANZAWA does not provide details of how to adjust write operation time, specifically, HANZAWA does not teach wherein the write condition comprises a write pulse time applied to the variable resistance element that is selected, or the write condition comprises a voltage level of a write pulse applied to the 10variable resistance element that is selected.  
However, Chung teaches in [0173] that to achieve optimal “total program time”, parameters such as program voltage and duration can optimized.
HANZAWA, Liu, lee, Kim and Chung are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the HANZAWA, Liu, lee, Kim and Chung before him, to modify the wrote mode control scheme of HANZAWA to include the detail write time optimization method of Chung, such that wherein the write condition comprises a write pulse time applied to the variable resistance element that is selected, or the write condition comprises a voltage level of a write pulse applied to the 10variable resistance element that is selected, in order to have a working device.  

Regarding claim 20, the combination of HANZAWA, Liu, lee, Kim and Chung teaches the semiconductor memory device according to claim 12, wherein the write condition comprises a write pulse time applied to the variable resistance element that is selected, or the write condition comprises a voltage level of a write pulse applied to the variable resistance element that is selected (Chung teaches in [0173] that to achieve optimal “total program time”, parameters such as program voltage and duration can optimized).
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941. The examiner can normally be reached M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOCHUN L CHEN/Primary Examiner, Art Unit 2824